DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The claimed methods appear to employ novel biological materials, specifically Penicillium funiculosum MRJ-16 mutant (strain). Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the biological materials (pages 4-5 of the specification), but there is no indication in the specification as to public availability.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In so much that dependent claims 3, 4, 6, and 7 depend from independent claims 1, 2, and 5 and do not resolve the point of confusion, these claims must also be rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogunmolu et al. (Biotechnol Biofuels (March, 20th, 2017), 10(71); Reference U) in view of Adsul et al. (US 2020/010262; Reference A) and Fromtling et al. (US 4,931,352; Reference B).
The applied reference to Adsul has common applicants and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the 
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of aeration for claims 1 and 6, and 
Ogunmolu teaches a method of producing cellulases, the method comprising: 1) culturing Penicillium funiculosum strain NCIM 1228 in a cellulase-inducing culture medium wherein the medium comprises 24 g/L soya peptone and 21.4 g/L Avicel (i.e. a species of partially depolymerized cellulose) and a pH of 5.5, 2) culturing the Penicillium funiculosum strain NCIM 1228 at 30°C for 6 days with orbital shaking, and 3) centrifuging the culture medium to filtering the supernatant to obtain a crude (enzymatic) protein fraction (p11, subheading “Protein production and purification”), reading in-part on step (a) of claim 1, steps (a)-(d), (f), and (g) of claim 2, steps (a), (c), and (d) of claim 5, and reading in-part on claim 3, 6, and 8. The 21.4 g/L Avicel equates to 2.14 g per 100 ml or 2.14% w/v, thus reading on the cellulose concentrations for claims 1, 3, and 5. 
Regarding claims 1, 2, and 5, Ogunmolu does not teach Penicillium funiculosum strain MRJ-16. Regarding claims 2, 3, and 5, Ogunmolu does not teach 1-5% soya flour.
Adsul teaches Penicillium funiculosum strain MRJ-16 (Abstract). Adsul teaches that Penicillium funiculosum strain MRJ-16 was derived from Penicillium funiculosum strain NCM 1228 and produces a higher titer mixture of enzymes and cellulases (e.g. cellbiohydrolases) as compared to the parent NCM 1228 strain (¶0029-0030; Examples 8 and 9), reading on claims 1, 2, and 5.
P. funiculosum as an exemplary species of Penicillium (Col. 3, lines 21-34), reading on claims 1, 2, 3, and 5. Fromtling teaches an exemplary fermentation medium comprising 4 g/L soy flour (Medium E in Col. 5), equating to 0.4 g per 100 ml or 0.4% w/v and reading in-part on the soy flour concentrations of claims 2, 3, and 5. Fromtling teaches soybeans are an exemplary complex source of nitrogen and to be added ad 0.2-90% by weight (Col. 4, lines 49-58 
Regarding claims 1, 2, and 5, it would have been obvious before the invention was filed to substitute strain MRJ-16 of Adsul for the NCM 1228 strain of Ogunmolu in Ogunmolu’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ogunmolu and Adsul are directed towards strains of Penicillium funiculosum. The skilled artisan would have been motivated to do so because Adsul teaches that produces a higher titer mixture of enzymes and cellulases (e.g. cellbiohydrolases) as compared to the parent NCM 1228 strain from which it was derived.
Regarding claims 2, 3, and 5, it would have been obvious before the invention was filed to substitute the soy flour of Fromtling for the soy peptone of Ogunmolu in Ogunmolu’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Ogunmolu and Fromtling are directed in-part towards culturing Penicillium funiculosum and the associated culture media compositions. The skilled artisan would have been motivated to do so because substitution would likely be predictably advantageous as a complex source of nitrogen in Ogunmolu’s fermentation methods.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Fromtling teaches that the soy flour concentration is a result effective variable in methods of fermenting microorganisms to produce cyclic lipopeptides, and teaches a wide range of acceptable percentages of complex nitrogen sources such as soy. Thus, the burden is shifted back to establish criticality of the claimed soya flour concentration by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653